Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-17 are pending in the current application.
2.	This application has PRO 62/933,814 11/11/2019.
Response to Restriction Election
3.	Applicant’s election of group I and the species in the reply filed on June 1, 2022 is acknowledged. The election was made without traverse. In response to the species election, applicant elected 1,2-propane diol as the alkyl-based glycol and tert-butanol as the antisolvent.  According to applicants’ representative claims 1, 3, 4, 8, 9, 12 and 13 read on the elected species.  Based upon the prior art found in the initial search the examination has been extended to all alkyl-based glycols.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to claims 1-4, 6, 8-13.  Accordingly, claims 5, 7, 14-16 which do not read on the elected species are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-4, 6, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are drawn to a method of making HI-6 DMS. These do not appear to be standard abbreviations in the art and as such are not definite. According to the specification the compound is (1-(2-(hydroxyiminomethyl)pyridinium)-3-(4-carbamoylpyrdinium-2-oxapropropane dimethylsulfate, the first being the pyridinium portion HI-6 while the latter DMS is an abbreviation for dimethylsulfate.  This name is incorrect chemically and conflates the sulfur containing moiety with 4 oxygens, sulfate R-OS(O2)-O-, with the 3 oxygen containing group sulfonate, R-S(O2)-O-.  Based upon the structure given on page 6 the compound is a 1:2 salt of the bipyridinium cation with two methanesulfonate anions.  A correct name would be (1-(2-(hydroxyiminomethyl)pyridinium)-3-(4-carbamoylpyrdinium-2-oxapropropane dimethanesulfonate.  It is suggested that the full correct chemical name be placed in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-4, 6, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao US 5,130,438 (cited on the IDS) in view of Zubrick, James W. The Organic Chem Lab Survival Manual: A Student's Guide to Techniques 1988, Wiley: New York, pgs. 103-106 AND Dalziel US 20030152500 A1 AND Miroslav SK 288013 B6. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art: 
The prior art of Hsiao teaches in Example 7 on column 11-12 the process of crystallization of HI6 dimethyl sulfonate (compound 27) from monohydric alcohols, methanol/ethanol, lines 9-14 which is the process of the instant claims with a methanol/ethanol solvent/antisolvent pair:

    PNG
    media_image1.png
    81
    295
    media_image1.png
    Greyscale

The melting point is that in claim 8 and within experimental error of claim 9.
Miroslav who was working on crystallization processes for HI-6 dichloride, suggests that additional alcohols including the alkyl-based glycols could be used for crystallization.  On page 3 line 15 ff the following machine translation is provided:
Method for the preparation of a new crystalline form II 1-(2-hydroxyiminomethylpyridinium)-3-(carbamoylpyridinium)-2-oxapropane dichloride of formula (1) includes:
a) suspending 1-(2-hydroxyiminomethylpyridinium)-3-(carbamoylpyridinium)-2-oxapropane dichloride
monohydrate in a protic solvent or in a mixture with an aprotic solvent,
b) heating at a temperature of 50 °C until reflux of the solvent a

c) isolation of the precipitate.

	Solvents used for these purposes are selected from the group: ethylene glycol, methoxyethanol, alcohols Cl up to C4, toluene, xylene, cyclohexane, dichloroethane, tetrahydrofuran, acetonitrile. Preferred solvents are acetonitrile, C1 to C4 alcohols or their mixtures with aromatic hydrocarbons, e.g. 2-propanol and xylene. 
	If the hydrated form of crystalline form II is desired, it can be obtained by mixing a suspension of the respective form in a water-miscible solvent and water. The following solvents are used for this purpose: tetrahydrofuran, dioxane, acetonitrile, monohydric or polyhydric alcohols Cl to C4.
Alternatively, it is possible to expose the product to increased relative humidity, e.g. in a chamber with controlled humidity and monitor the corresponding moisture sorption with a suitable analytical method.
 The solvent for the purposes of the invention can be dimethylformamide (DMF), dimethylacetamide (DMAA), dimethyl sulfoxide (DMSO) or ethers such as dioxane, tetrahydrofuran, ethylene glycol monomethyl ether, or ketones such as acetone or methyl ethyl ketone, acetonitrile or monohydric or polyhydric alcohols such as methanol, ethanol, n-propanol, isopropanol, n-butanol, 2-butanol, 2-methyl-l-propanol, t-butanol, ethylene glycol, 1,2-propanediol, 1,3-propanediol, 2,3-butanediol, acetic acid. Dimethylformamide or acetic acid, or monohydric or polyhydric alcohols Cl to C4 are preferably used. 

B)	Ascertaining the differences between the prior art and the claims at issue.
The process of the instant case involves the use of an alternative alcohol in the prior art crystallization process.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  An organic process chemist would understand the effects of solvent on the course of the crystallization experiment.  It is routine for a process chemist to perform a solvent optimization. Zubrick a standard modern undergraduate organic lab manual teaches the same type of experimentation giving the example of ethanol/water (claim 2):
“To actually perform a mixed-solvent recrystallization you
1. Dissolve the compound in the smallest amount of hot ethanol.
2. Add hot water until the solution turns cloudy. This cloudiness is tiny crystals of compound coming out of solution. Heat this solution to dissolve the crystals. If they do not dissolve completely, add a very little hot ethanol to force them back into solution.
3. Cool, and collect the crystals on a Buchner funnel.
Any solvent pair that behaves the same way can be used.”
Dalziel page 1 -2 discusses the state of the art:
“[0010] Antisolvent crystallization/precipitation, otherwise referred to as drowning out or watering-out, is a widely discussed and industrially used process for causing a substance that has been dissolved in a liquid to precipitate out of the liquid.  (See, for example, "Crystallization" by J. W.  Mullin, 3.sup.rd edition, Butterworth Hienemann 1992, or "Perry's Chemical Engineer' Handbook", edited by D. W. Green and J. 0.  Maloney, 6th edition, McGraw-Hill Book Co., N.Y., 1984).  The method involves the addition of a second liquid comprising an anti-solvent to a first liquid comprising a solvent and a substance dissolved in the solvent.  The two liquids are miscible and lead to a lowering of solubility of the material to be crystallized in the mixed solvents.  As a result, the substance dissolved in the first liquid crystallizes out of the liquid, and can subsequently be isolated if required.”
The process of the instant claims is known in the art, but differs only by the choice of a particular polar protic solvent.  Since at the process was known with a polar protic solvent, methanol, little more can be expected from picking an alternative alcohol solvent like the homologous alkyl-based glycols than the same or very similar results.  Alkyl based glycols would be expected to provide increased solubility for the salt of HI-6 since they have even more polar protic character. This is a situation where there existed a finite number of polar alcohol based solvents available.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the alternative alcoholic solvent. As shown by Miroslav even in this narrow field of HI-6 crystallization processes, the alkyl-based glycols, ethylene glycol, 1,2-propanediol, 1,3-propanediol, 2,3-butanediol, were known alternative alcohols used by artisans of ordinary skill for crystallizing these compounds in mixed solvent systems.  Finally, there is an additional motivation to use an alternative alcohol since methanol is toxic and a Class 1 solvent to be limited and avoided if possible in the manufacture of pharmaceuticals. Since propylene glycol is generally recognized as safe it would be a natural choice.
	With regard to using tert-butanol as the antisolvent in claim 4, since ethanol was the antisolvent in the methanol/ethanol solvent/antisolvent pair, a further more lipophilic hydrocarbon monohydric alcohol like t-butanol would be expected to behave in the same way, even offering a greater antisolventability.   According to Zubric, “Any solvent pair that behaves the same way can be used.”
	With regard to the properties recited in claim 10, 13 with respect to moisture absorption, since the prior art compound has the same melting point and other physical characteristics, it presumably has the characteristics recited in claims 10 and 13. Thus the claiming of a newly discovered property which is inherently present in the prior art does not necessarily make the claim patentable. See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625